         Case 2:19-cv-03589-PBT Document 1 Filed 08/07/19 Page 1 of 17



                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA,
      Plaintiff,

                v.                                  Civil Action No.

 DR. ELIZABETH N. KUH,
       Defendant.


                                         COMPLAINT

       Dr. Elizabeth Kuh was a board-certified psychiatrist who had no specialization or training

in pain management, but who repeatedly prescribed a husband-and-wife couple 80mg OxyContin

and other controlled substances. The prescriptions were issued to the couple frequently by mail

without an in-person physical examination, without urine drug screens or diagnostic testing,

frequently not recorded in Kuh’s records, and frequently while the wife’s pain management and

other conditions were managed by other providers. Kuh’s improper prescribing continued for

years, despite the potential adverse mental health consequences to the wife.

       The prescribing only ended after the husband committed suicide. Kuh had sent

prescriptions of OxyContin through the mail to the husband—once again, without physical

examination or attempting alternative treatments.

       Kuh’s opioid prescribing to the couple lacked a legitimate medical purpose, was outside

the usual course of professional practice, and resulted in false claims to Medicare. The United

States brings this suit to address Kuh’s improper controlled substance prescribing.
             Case 2:19-cv-03589-PBT Document 1 Filed 08/07/19 Page 2 of 17



                                              PARTIES

        1.       Plaintiff is the United States of America.

        2.       Defendant Elizabeth N. Kuh, M.D., is a Pennsylvania resident. During the

allegations in this complaint, Kuh was licensed to practice medicine in Pennsylvania and

practiced in Montgomery County, Pennsylvania.

                                  JURISDICTION AND VENUE

        3.       This action is brought by the United States for civil penalties and injunctive relief

under the Controlled Substances Act, 21 U.S.C. §§ 801-971, and for civil damages and penalties

under the False Claims Act, 31 U.S.C. §§ 3729-33.

        4.       This Court has subject matter jurisdiction over the alleged Controlled Substances

Act civil penalties, 21 U.S.C. § 842, pursuant to 21 U.S.C. § 842(c)(1)(A), and 28 U.S.C. §§

1331, 1345, and 1355.

        5.       This Court has subject matter jurisdiction over the alleged Controlled Substances

Act injunctive relief, 21 U.S.C. §§ 843(f), 882, pursuant to 21 U.S.C. §§ 843(f), 882, and 28

U.S.C. §§ 1331, 1345.

        6.       This Court has subject matter jurisdiction over the alleged False Claims Act

counts, 31 U.S.C. § 3729, pursuant to 31 U.S.C. § 3732(a), and 28 U.S.C. §§ 1331, 1345, and

1355.

        7.       This Court has personal jurisdiction over Defendant Kuh because she resides in, is

located in, transacted business in, and committed the acts at issue in this district.

        8.       Venue is proper in the Eastern District of Pennsylvania under 28 U.S.C. §§ 1391,

1395, and 31 U.S.C. § 3732(a) because defendant is located, resides, did business, and a

substantial part of the events or omissions giving rise to the claims occurred in this district.




                                                   2
            Case 2:19-cv-03589-PBT Document 1 Filed 08/07/19 Page 3 of 17



                               REGULATORY BACKGROUND

I.     The Controlled Substances Act

       9.       The Controlled Substances Act (CSA), 21 U.S.C. § 801 et seq., and its regulations

govern prescription writing by practitioners for controlled substances. The CSA establishes

strict guidelines “to ensure a sufficient supply for legitimate medical . . . purposes and to deter

diversion of controlled substances to illegal purposes. The substances are regulated because of

their potential for abuse and likelihood to cause dependence when abused and because of their

serious and potentially unsafe nature if not used under proper circumstances.” 75 Fed. Reg.

61613 (Oct. 6, 2010).

       10.      Federal legislation dictates how prescriptions drugs are categorized. Drugs can be

placed in Schedules I through V based on, inter alia, their “potential for abuse” and whether they

have “a currently accepted medical use in treatment.” 21 U.S.C. § 812(b)(2). Schedule II

controlled substances are those that have a “high potential for abuse” that “may lead to severe

psychological or physical dependence,” but have “a currently accepted medical use in

treatment.” Id.

       11.      Pursuant to legislation and administrative action by the Drug Enforcement

Administration:

                a.      oxycodone (with brand names including OxyContin) is an opioid

                        categorized as a Schedule II controlled substance, see 21 C.F.R.

                        § 1308.12,

                b.      lorazepam (with brand names including Ativan) is a benzodiazepine

                        categorized as a Schedule IV controlled substance, see 21 C.F.R.

                        § 1308.14, and




                                                  3
          Case 2:19-cv-03589-PBT Document 1 Filed 08/07/19 Page 4 of 17



               c.      temazepam (with brand names including Restoril) is a benzodiazepine

                       categorized as a Schedule IV controlled substance, see 21 C.F.R.

                       § 1308.14.

       12.     The CSA requires those who manufacture, distribute, or dispense controlled

substances, including doctors who write prescriptions for those drugs, to obtain a registration

from the Drug Enforcement Administration. 21 U.S.C. § 822(a). However, a registrant may

only distribute or dispense a controlled substance as “authorized by their registration and in

conformity with the other provisions of” the CSA. Id. § 822(b).

       13.     Unless dispensed directly or in an emergency, no Schedule II controlled substance

may be dispensed without the written prescription of a practitioner, such as a physician. 21

U.S.C. § 829(a). Unless dispensed directly, Schedule III and IV controlled substances also

require an effective written or oral prescription. Id. § 829(b).

       14.     A prescription for purposes of the CSA is only effective if issued for a

               legitimate medical purpose by an individual practitioner acting in
               the usual course of his professional practice. . . . An order
               purporting to be a prescription issued not in the usual course of
               professional treatment . . . is not a prescription within the meaning
               and intent of section 309 of the Act (21 U.S.C. 829) and . . . the
               person issuing [such a purported prescription], shall be subject to
               the penalties provided for violations of the provisions of law
               relating to controlled substances.

21 C.F.R. § 1306.04(a) (emphasis added).

       15.     In addition, the CSA’s regulations require that a prescription for a controlled

substance “be dated as of, and signed on, the day when issued and shall bear the full name and

address of the patient, the drug name, strength, dosage form, quantity prescribed, directions for

use, and the name, address and registration number of the practitioner.” Id. § 1306.05(a).




                                                  4
          Case 2:19-cv-03589-PBT Document 1 Filed 08/07/19 Page 5 of 17



       16.     The responsibility for proper prescribing and dispensing of these drugs rests with

the prescribing practitioner. Id. § 1306.04(a).

II.    Pennsylvania Standards for Controlled Substance Prescribing

       17.     The Commonwealth of Pennsylvania imposes a number of additional

requirements and standards for physicians who prescribe controlled substances.

       18.     For example, 49 Pa. Code § 16.92 governs prescribing of controlled substances.

       19.     Section 16.92 provides that, when physicians write a prescription for a controlled

substance, there must be an initial medical history and physical examination, absent an

emergency. “The physical examination shall include an objective evaluation of the heart, lungs,

blood pressure and body functions that relate to the patient’s specific complaint.”

       20.     Section 16.92 also calls for

               a.      reevaluations “consistent with the condition diagnosed, the drug or drugs

                       involved, expected results and possible side effects”;

               b.      counseling “about dosage levels, instructions for use, frequency and

                       duration of use and possible side effects”; and

               c.      “[a]ccurate and complete medical records” that “document the evaluation

                       and care received by patients,” including the drug prescribed and the

                       symptoms, diagnosis, and directions upon the initial prescription.

III.   The Medicare Part D Program

       21.     Medicare is a federal program administered by the Centers for Medicare &

Medicaid Services (CMS), a federal agency within the U.S. Department of Health and Human

Services, to pay for the costs of certain health care services provided to eligible individuals.

Individual entitlement to Medicare is largely based on age, disability, or affliction with end-stage

renal disease. 42 U.S.C. §§ 426, 426-1.


                                                  5
          Case 2:19-cv-03589-PBT Document 1 Filed 08/07/19 Page 6 of 17



       22.     One piece of the Medicare program is Medicare Part D, which covers the costs of

certain prescription drugs for Medicare beneficiaries. 42 U.S.C. § 1395w-101(a)(3)(A); 42

C.F.R. § 423.30(a).

       23.     Medicare provides Part D coverage through plan “sponsors,” which are private

entities that administer the prescription drug plans on behalf of the federal government.

       24.     Part D plan sponsors provide reimbursement to pharmacies for drugs, such as

oxycodone, lorazepam, and temazepam, dispensed to Medicare beneficiaries enrolled in Part D.

       25.     Claims submitted for these drugs are recorded and sent to CMS through a

prescription drug event (PDE) record, which contains information about the drug dispensed, the

beneficiary, the practitioner who prescribed the drug, and payment.

       26.     CMS makes payments to reimburse the sponsors through (a) monthly estimated

payments based upon the beneficiaries enrolled; (b) cost-sharing subsidies for low-income

individuals; and (c) payments made annually that reconcile the estimated monthly payments with

the allowable costs the sponsor actually incurred. The PDE records are a significant factor

influencing the reimbursement amounts.

       27.     Part D plan sponsors repeatedly certify their compliance with applicable federal

laws, regulations, and CMS guidance and certify to the accuracy and truthfulness of the data in

the PDE records as a condition of payment.

       28.     Medicare only covers drugs that are for a medically accepted indication, which is

approved under the Food, Drug, and Cosmetic Act, or as supported in one of the listed

compendia. 42 U.S.C. §§ 1395w-102(e), 1396r-8(g)(1)(B) & (k)(6); 42 C.F.R. § 423.100. Any

drugs that do not comply with this requirement render the PDE inaccurate, incomplete, and/or

untruthful.




                                                 6
         Case 2:19-cv-03589-PBT Document 1 Filed 08/07/19 Page 7 of 17



       29.     If prescriptions are issued for something other than a medically accepted

indication, they are not covered by Part D. 42 U.S.C. §§ 1395w-102(e), 1396r-8(k)(6).

       30.     In addition, Part D plan sponsors are only permitted to provide benefits for Part D

drugs “that require a prescription if those drugs are dispensed upon a valid prescription.” 42

C.F.R. § 423.104(h). A prescription is only valid if it “complies with all applicable State law

requirements constituting a valid prescription.” 42 C.F.R. § 423.100.

                                             FACTS

I.     Background of Defendant Elizabeth Kuh

       31.     Defendant Elizabeth Kuh attended Boston University School of Medicine and

graduated in 1985. She completed a psychiatry residency and a two-year fellowship in child and

adolescent psychiatry. She has been licensed to practice medicine in Pennsylvania since 1986.

       32.     Kuh had obtained a registration with the DEA to prescribe controlled substances

and was subject to the CSA’s requirements at all times relevant to this complaint.

       33.     Kuh was board-certified in psychiatry, from 1992 through 2018.

       34.     Kuh is not a pain management physician and was never board-certified in pain

management.

       35.     Kuh practiced as a community-based psychiatrist in Montgomery County,

Pennsylvania since approximately 1990.

II.    Kuh Started Seeing Patient J.W. in the 1990s for Depression and Anxiety

       36.     Defendant Kuh started seeing patient J.W. in 1994 “for relatively straightforward

issues of depression and anxiety.”

       37.     Kuh treated J.W.’s depression with Prozac as of October 1994 and “saw her on a

regular basis for supportive therapy.”




                                                 7
           Case 2:19-cv-03589-PBT Document 1 Filed 08/07/19 Page 8 of 17



         38.   The medical records for the first-recorded visit in 1994 also reflect physical

ailments for J.W., along with a recognition that other providers were treating those conditions.

         39.   While Kuh took lengthy notes on J.W.’s mental health during this first recorded

encounter, she did not conduct a physical examination or take J.W.’s vitals.

         40.   Kuh never conducted a physical examination of J.W. or J.W.’s husband, G.W.

         41.   Kuh continued to treat J.W. for these mental health issues through the 1990s and

2000s.

III.     Kuh Prescribed Controlled Substances to J.W. and G.W., Including Opioids to J.W.
         for Pain, and J.W.’s Mental Health Deteriorated

         42.   Records indicate that J.W.’s physical conditions and symptoms, particularly her

pain, became more serious problems starting around 2009.

         43.   Sometime in 2009, Kuh, without any training or specialization in pain

management, and without ever conducting a physical examination or taking vitals, wrote opioid

prescriptions to J.W., including fentanyl.

         44.   It appears that Kuh started sending at least some prescriptions through the mail

without seeing J.W. at the time of issuing the prescription and post-dating the prescriptions.

         45.   J.W. had been seen and cared for by a number of different providers for her

physical conditions and symptoms, and at least one provider started to be concerned with J.W.’s

use of pain medication and signs of addiction.

         46.   As of July 2009, Kuh’s opioid prescriptions were already causing adverse health

consequences for J.W.

         47.   Kuh’s prescriptions for opioid pain medications increased in 2011, when Kuh

began prescribing J.W. 80mg OxyContin, which would continue for years. Kuh’s OxyContin




                                                 8
          Case 2:19-cv-03589-PBT Document 1 Filed 08/07/19 Page 9 of 17



prescriptions for J.W. were filled 43 different times from 2011 through 2014, for a total of over

5,600 pills of OxyContin. She also prescribed benzodiazepines from June 2011 through 2014.

       48.     The combination of opioid and benzodiazepine prescriptions significantly

increases the risk of respiratory arrest and death.

       49.     In the midst of Kuh’s opioid prescribing, insurance companies started expressing

warnings. For example, J.W.’s insurer sent warnings with a narcotic drug utilization review that

asked Kuh to evaluate the monthly prescriptions for 80mg OxyContin, filled on October 12,

2011, November 10, 2011, December 2, 2011, and December 31, 2011, for a total of 420 pills.

There is nothing in her records to indicate she did anything in response to the review.

       50.     Kuh’s record from June 2011 also raised concerns about the propriety of the

opioid prescribing to J.W., with Kuh writing in June 2011: “Narcotics don’t help the pain that

much, ‘relief from reality.’”

       51.     That same month, J.W.’s mental condition worsened, with a letter from G.W. to

Kuh indicating that J.W. was in a state of “mental decline.”

       52.     In February 2012, G.W. expressed his own mental health issues to Kuh as a result

of J.W.’s condition, expressing thoughts of suicide for the first time: “I would end my life if it

weren’t so cowardly.”

       53.     There is nothing in the record indicating that Defendant Kuh did anything in

response to this reference to suicide.

       54.     Kuh began prescribing controlled substances to J.W.’s husband, G.W., including

the benzodiazepine lorazepam, in 2011.

       55.     G.W. himself started to show signs of drug abuse. For example, he violated

another provider’s directions with respect to using a synthetic opioid pain medication.




                                                  9
         Case 2:19-cv-03589-PBT Document 1 Filed 08/07/19 Page 10 of 17



IV.    Starting in 2014, J.W. Began Hallucinating, and Independent Providers Considered
       that the Kuh Opioids May Have Contributed to Her Mental Issues

       56.     J.W.’s mental health condition deteriorated in 2014. J.W. began having difficulty

staying awake and experienced hallucinations, including seeing animals in the plumbing in her

home. Kuh was aware of the hallucinations.

       57.     J.W.’s behavior included a number of warning signs of addiction, and another

provider diagnosed J.W. with polydrug habituation, including for opioids and benzodiazepines.

       58.     On several different occasions, providers expressed concern about Kuh’s opioid

prescribing and its potential for contributing or causing these hallucinations, and Kuh was aware

of at least some of those concerns.

       59.     Despite the request by another provider to reduce the OxyContin prescribing and

despite G.W. expressing concerns that J.W.’s medications were the cause of the behavior, J.W.

continued to fill OxyContin prescriptions written by Defendant Kuh through January 2016.

       60.     Insurers continued to submit warnings to Kuh about the OxyContin prescriptions,

with letters sent in May 2014, August 2014, December 2014, February 2015, April 2015, July

2015, October 2015, and February 2016.

       61.     In many cases, Defendant Kuh did not even note in her records that she had

prescribed temazepam or 80mg OxyContin to J.W.

       62.     With respect to J.W., Kuh never performed a physical examination or took vitals

and never performed urine drug screens.

V.     Kuh Prescribed OxyContin and Benzodiazepines to G.W., Who Ultimately
       Committed Suicide

       63.     Around May 2014, Kuh began prescribing G.W. his own OxyContin, when G.W.

claimed he had a torn “stomach muscle.”




                                               10
         Case 2:19-cv-03589-PBT Document 1 Filed 08/07/19 Page 11 of 17



        64.     G.W. filled his first 80mg OxyContin prescription from Kuh on May 27, 2014,

and he was brought to the emergency room two days later, on May 29, 2014, with a diagnosis of

“Adverse Drug Reaction” and “Fall” as a result of not taking the OxyContin as prescribed.

        65.     Kuh continued to prescribe G.W. OxyContin after this incident. Between March

2014 and December 2015, G.W. filled a number of prescriptions written by Kuh for 80mg

OxyContin and the benzodiazepine lorazepam.

        66.     In many cases, Defendant Kuh did not note in her records that she had prescribed

the drugs to G.W., and there is frequently no medical record at all for G.W.

        67.     Kuh never performed an appropriate history and physical examination of G.W.,

never reviewed or ordered diagnostic tests, never screened him for abuse and aberrant behavior,

never prescribed non-opioid pain therapy, and did not start with a low-dose opioid therapy.

        68.     G.W. had already mentioned suicide and his death in letters to Kuh while caring

for his wife.

        69.     G.W.’s mental health issues became more pronounced, and those issues were

disclosed in notes to or by Kuh.

        70.     G.W. committed suicide on January 10, 2016.

        71.     G.W. left a suicide note for his wife and family, in which he wrote: “I am a drunk

& a pill addict.”

        72.     With only two exceptions, the only controlled substances that G.W. had filled

after February 2015 were prescribed by Defendant Kuh.

        73.     In distress from her husband’s suicide, one of J.W.’s first acts after the suicide

was to call Defendant Kuh and ask for a refill on her OxyContin.




                                                  11
          Case 2:19-cv-03589-PBT Document 1 Filed 08/07/19 Page 12 of 17



         74.   Kuh sent J.W. seven additional prescriptions for 80mg OxyContin, dating them as

January 11, 2016, January 12, 2016, January 13, 2016, February 10, 2016, February 12, 2016,

March 13, 2016, and April 12, 2016—all without examining J.W.

                                      COUNTS 1—30:
               Unlawful Distributing and Dispensing of Controlled Substances:
                                 21 U.S.C. §§ 842(a)(1), 829

         75.   The United States realleges the above paragraphs as if fully set forth herein.

         76.   Defendant Kuh is subject to the requirements of Part C of the CSA, 21 U.S.C.

§ 822.

         77.   As alleged above, Kuh wrote prescriptions for, and therefore distributed and/or

dispensed, controlled substances without a legitimate medical purpose and outside the usual

course of professional practice, in violation of 21 U.S.C. § 829(a), (b) and 21 C.F.R. § 1306.04.

         78.   Several of Kuh’s prescriptions also violated 21 U.S.C. § 829(a), (b) and 21 C.F.R.

§ 1306.05, in that the prescriptions were post-dated and did not contain the address of the patient.

         79.   Kuh wrote prescriptions for, and patients J.W. and G.W. filled, the following

controlled substance prescriptions, in violation of the CSA:

 Violation #   Date Filled   Pharmacy      Patient                  Drug                      Qty

     1         7/27/2014      SavOn         J.W.       OXYCONTIN 80MG TABLET             150

     2         8/26/2014      SavOn         J.W.       OXYCONTIN 80MG TABLET             150

     3         9/24/2014      SavOn         J.W.       OXYCONTIN 80MG TABLET             150

               10/14/2014     SavOn         J.W.       TEMAZEPAM 30MG                    30
     4
                                                       CAPSULE

     5         10/23/2014     SavOn         J.W.       OXYCONTIN 80MG TABLET             150

     6         11/18/2014     SavOn         G.W.       OXYCONTIN 80MG TABLET             90

     7         11/22/2014     SavOn         J.W.       OXYCONTIN 80MG TABLET             150




                                                12
           Case 2:19-cv-03589-PBT Document 1 Filed 08/07/19 Page 13 of 17



     8          12/5/2014      SavOn         G.W.       LORAZEPAM 2MG TABLET               30

     9          12/17/2014     SavOn         G.W.       OXYCONTIN 80MG TABLET              90

     10         12/21/2014     SavOn         J.W.       OXYCONTIN 80MG TABLET              150

     11         1/19/2015      SavOn         J.W.       OXYCONTIN 80MG TABLET              150

     12         2/12/2015      SavOn         G.W.       OXYCONTIN 80MG TABLET              60

     13         2/18/2015      SavOn         J.W.       OXYCONTIN 80MG TABLET              120

     14          3/7/2015      SavOn         G.W.       LORAZEPAM 2MG TABLET               30

     15         3/19/2015      SavOn         J.W.       OXYCONTIN 80MG TABLET              100

     16         3/30/2015      SavOn         G.W.       LORAZEPAM 2MG TABLET               30

     17         4/17/2015      SavOn         J.W.       OXYCONTIN 80MG TABLET              120

     18         5/17/2015      SavOn         J.W.       OXYCONTIN 80MG TABLET              120

     19          6/1/2015      SavOn         G.W.       LORAZEPAM 2MG TABLET               30

     20         6/16/2015      SavOn         J.W.       OXYCONTIN 80MG TABLET              120

     21         7/16/2015      SavOn         J.W.       OXYCONTIN 80MG TABLET              120

     22         8/15/2015      SavOn         J.W.       OXYCONTIN 80MG TABLET              120

     23         9/15/2015      SavOn         J.W.       OXYCONTIN 80MG TABLET              120

     24         10/12/2015     SavOn         G.W.       LORAZEPAM 2MG TABLET               30

     25         10/14/2015     SavOn         J.W.       OXYCONTIN 80MG TABLET              120

     26         11/13/2015     SavOn         J.W.       OXYCONTIN 80MG TABLET              120

     27         12/12/2015      CVS          G.W.       LORAZEPAM 2 MG TABLET              30

     28         12/12/2015      CVS          J.W.       OXYCONTIN 80 MG TABLET             120

     29         1/12/2016       CVS          J.W.       OXYCONTIN 80 MG TABLET             8

     30         1/15/2016       CVS          J.W.       OXYCONTIN 80 MG TABLET             120


          80.   As a result of the violations set forth above, Defendant Kuh is subject to the relief

set forth in the CSA.




                                                 13
          Case 2:19-cv-03589-PBT Document 1 Filed 08/07/19 Page 14 of 17



                                        COUNTS 31—58:
                             Causing the Presentation of False Claims:
                                    31 U.S.C. § 3729(a)(1)(A)

         81.   The United States realleges the above paragraphs as if fully set forth herein.

         82.   Defendant Kuh, due to her repeatedly signing prescriptions for Schedule II and IV

controlled substances without a medically accepted indication or medical necessity, and failing

to comply with State law, filled and paid for by Medicare Part D, knowingly caused the

presentation of false and fraudulent claims for payment or approval to Medicare, in violation of

31 U.S.C. § 3729(a)(1)(A), upon the pharmacies’ submission of their claims to Medicare.

 Violation #   Date Filled    Pharmacy     Patient                  Drug                      Qty

    31         7/27/2014       SavOn        J.W.      OXYCONTIN 80MG TABLET              150

    32         8/26/2014       SavOn        J.W.      OXYCONTIN 80MG TABLET              150

    33         9/24/2014       SavOn        J.W.      OXYCONTIN 80MG TABLET              150

               10/14/2014      SavOn        J.W.      TEMAZEPAM 30MG                     30
    34
                                                      CAPSULE

    35         10/23/2014      SavOn        J.W.      OXYCONTIN 80MG TABLET              150

    36         11/22/2014      SavOn        J.W.      OXYCONTIN 80MG TABLET              150

    37         12/5/2014       SavOn        G.W.      LORAZEPAM 2MG TABLET               30

    38         12/21/2014      SavOn        J.W.      OXYCONTIN 80MG TABLET              150

    39         1/19/2015       SavOn        J.W.      OXYCONTIN 80MG TABLET              150

    40         2/18/2015       SavOn        J.W.      OXYCONTIN 80MG TABLET              120

    41          3/7/2015       SavOn        G.W.      LORAZEPAM 2MG TABLET               30

    42         3/19/2015       SavOn        J.W.      OXYCONTIN 80MG TABLET              100

    43         3/30/2015       SavOn        G.W.      LORAZEPAM 2MG TABLET               30

    44         4/17/2015       SavOn        J.W.      OXYCONTIN 80MG TABLET              120

    45         5/17/2015       SavOn        J.W.      OXYCONTIN 80MG TABLET              120




                                                14
           Case 2:19-cv-03589-PBT Document 1 Filed 08/07/19 Page 15 of 17



     46          6/1/2015      SavOn          G.W.       LORAZEPAM 2MG TABLET            30

     47         6/16/2015      SavOn          J.W.       OXYCONTIN 80MG TABLET           120

     48         7/16/2015      SavOn          J.W.       OXYCONTIN 80MG TABLET           120

     49         8/15/2015      SavOn          J.W.       OXYCONTIN 80MG TABLET           120

     50         9/15/2015      SavOn          J.W.       OXYCONTIN 80MG TABLET           120

     51         10/12/2015     SavOn          G.W.       LORAZEPAM 2MG TABLET            30

     52         10/14/2015     SavOn          J.W.       OXYCONTIN 80MG TABLET           120

     53         11/12/2015     SavOn          G.W.       LORAZEPAM 2MG TABLET            30

     54         11/13/2015     SavOn          J.W.       OXYCONTIN 80MG TABLET           120

     55         12/12/2015      CVS           G.W.       LORAZEPAM 2 MG TABLET           30

     56         12/12/2015      CVS           J.W.       OXYCONTIN 80 MG TABLET          120

     57         1/12/2016       CVS           J.W.       OXYCONTIN 80 MG TABLET          8

     58         1/15/2016       CVS           J.W.       OXYCONTIN 80 MG TABLET          120


          83.   By virtue of these false and/or fraudulent claims, the United States has suffered

damages and therefore is entitled to treble damages under the False Claims Act, to be determined

at trial, plus a civil penalty for each false claim submitted.

                                      PRAYER FOR RELIEF

          WHEREFORE, the United States of America demands judgment against defendant

Elizabeth Kuh as follows:

          1.    Civil penalties of up to $25,000 per violation occurring on or before November 2,

2015, 21 U.S.C. § 842(c)(1)(A); civil penalties of up to $64,820 per violation occurring after

November 2, 2015, 28 C.F.R. § 85.5;




                                                  15
         Case 2:19-cv-03589-PBT Document 1 Filed 08/07/19 Page 16 of 17



       2.       Injunctive relief, pursuant to 21 U.S.C. §§ 843(f), 882, permanently enjoining

Kuh from prescribing controlled substances, as defined by the Controlled Substances Act, 21

U.S.C. §§ 801 et seq., and its implementing regulations;

       3.       Damages sustained by the United States, trebled, as mandated by 31 U.S.C.

§ 3729(a)(1);

       4.       Civil penalties of between $5,500 and $11,000 for each false claim presented on

or before November 2, 2015, 31 U.S.C. § 3729(a)(1); 28 C.F.R. § 85.3(a)(9); civil penalties of

between $11,181 and $22,363 for each false claim presented after November 2, 2015, 28 C.F.R.

§ 85.5; and

       5.       Post-judgment interest, costs, and such other and further relief as the Court deems

just and equitable.




                                                16
          Case 2:19-cv-03589-PBT Document 1 Filed 08/07/19 Page 17 of 17




                                        JI]RYDEMANI)

         The United States hereby demands a trial   byjury ofall   issues so triable pursuant to Rule

38   ofthe Federal Rules of Civil Procedure.


                                               Respectfu lly submitted,


                                                 D*-rilt"           //zz-:--
                                               WILLIAMM. MCSWAIN
                                               United States Attomey




                                                                   States




                                                                             FULLMER
                                               Assistant                     Atlomey
                                               Deputy                       vlslon



                                                                 SCI         ANO
                                                           United States Attomey
                                               PA
                                               United        Attomey's Office
                                               615 Chestnut Street, Suite 1250
                                               Philadelphia, PA 19106
                                               (21s) 861-8380
                                               anthony.scicchitano@usdoi.qov

                                               Atlorneys for the
                                               United States of America

Dated:     August 7, 2019




                                                  t7
                                               Case 2:19-cv-03589-PBT Document 1-1 Filed 08/07/19 Page 1 of 3
rs44 (Rev.o6/r?)                                                                                    cIvL covER                                     SHEET
                                                                                                                                                     (-lerk ol (-oun lor the
Drovrded by local rules ofcoun. This [orm, approved by lhc Jud'cral Conference ofthe United Stales in Septemb€r 1974. rs requlr€d tdr th€ us€ ol lhe
burpose ofrniriaring the crvildocker sheel (sEE 1N:il RllcrkrNs oN Nl:.w PAoL: t)l: THIS toRJrt.)

I. (a) PLAINTIFFS                                                                                                                                   DEFENDANTS
United Siates of America                                                                                                                           Dr. Elizabeth N. Kuh

          (b)     County ofResidence ofFirst Listed PlaintifT                                                                                       County of Residcrrce ol First Listcd Defendant PhiladglDhia                                            County
                                              II:X'EPT IN          II.S.   PI.A]MII:F C,L'ES)                                                                               (IN U-5. I'UIIMFF CASES oNLT)
                                                                                                                                                    NOTE.         IN LAND CONDEMNATION CASES, USE THE LoCATION OF
                                                                                                                                                                  THE TRACT OF LAN'D INVOLVED,


          (C)     Atlomeys        rl,m   .\i?ru.   A.llR!'.    onJ    t.lcphov    \u be,                                                             Atto,IE.Js        ([KMa)
AosA Anthohy D. scicchitano                                                                                                                        James J. Kutr. Esquire
U.S. Attorney's Office, 615 Chestnut Street, Suite '1250                                                                                           Post & Schell, P.C., '17 N. Second Street,                                     lah      Floor
Philadelphia, PA '19106 (215) 861-8380                                                                                                             Hanisburg, PA 17101 (717) 612$038

II.        BASIS OF JURISDICTION                                     av*..,       .\"tnon.t xt)nttj                               lII.    CITTZENSHIP OF PRINCIPAL PARTIES at-"," 'x" h(,ne Bartor Pto,ttt
                                                                                                                                               tot Dnernn C@s ()nD\)                          o,tl One BdJol lhle,"lnu
l(t t's co'm*t                                         O   3    Fcdail ql.3ioo                                                                                   PTF DET                                     7TT DEF
                                                                  (tl.S. Gov.mmn,          Not a   Po.ty)                                Citiz.o ofThis Srale    O l D I IncorPot .d ot kitrciPal PIe         O { .l4
                                                                                                                                                                                                             ofBus,.6          In This   Sld.

J2               U.S   Cov.'msl                        O   4 Dilnit/                                                                     Citiz.n ofAnodB         Slr.           C2           O 2           In orPolrldar/Ptimip.I                Pl8         f, 5 f,5
                                                                     (ltultco,e ('ntuBhtp of Poms n            tt n ,                                                                                         ofBcsin    ss    It Arolhd Slrtc

                                                                                                                                                                                 ll          J I           Forcign Nadon                                     "t 6 l6

IV. NATURf,                       OF SUl"f tt'toce@'x hone$o\(                                                                                                                                Click here for
                                   :T                                                 T(     TS                                                                                                BA\l(SLPTCY
                                                         PERSOI\AL !NJURY                          PSRSONAL IIiJI.iRY                    O   62J Drug Relatd       Sdaft               O   422    ApFd      28 USC I 5E             Dl :zs ralsc       ct"i." ect
l
    t'1



           20 Mairc                                  O   310   A,phB                        O      365   Pased lnjEy         -                     ofPrcpdty 2l USC EEI                j   .123   wnh&zPal                          O     176 Qui Ten      (ll   USC

l          30 Mill€r Acr                             O   315   AirplrE Prodl.r                           Pftducl Lirbili    r-.          O   690   ottE                                           2t usc 157                                     372q.))
l          .10   Nesotilblc   hsE r                            Lirbility                    O      367   H.ilfi   Care,                                                                                                             O     400 Sra.     Rlrpponima
l          50    Reo!.ry    OverFlBnl al
                           of                            320   tusrd! Lib.l &                            Plffnreutic.l                                                                lt                                            a, .ll0 Arrinal
                 & Ent !.!tMt of ,udsmt                                                                  P€rso[rl tojEy                                                                O   E20    CopyriShs                         O     .130   B.rk ad Bdtins
l                                                        330   Fcd.id Eryloy.rs'                       I'rodud Liabilny                                                                d t3{      P{.r!r
l          52    R@v.ry of Def.dr.d                            Ltubility                    O      36E Asb.eos Persond                                                                 d 835      Patcnr - Ahbftlired               O     a60 D€ponltioo
                                                     O   340 M.,in.                                      Id'ny Produ.r                                                                            Ncw DruB Applici.id               O     470    R.ckad InflE c.d rrd
      (Erch& V66rrs)                                 O   345 MEinc          Prodrl                       Liellilit,                                                                    J   tlo Trldlorl                                          Cdn{l Or8lniani6i
O 153 Re.v.ty ofov.rp.F mt                                      Liability                     PERSONAL PROPERTY                                            I .r B()R                       s(rtrt-         sEct RlTl'                O    4E0    Ccllt6clldn
                 ofv€t rm't BeD.fils                 O   350 Molot Vehicl.                   O 370 oln.r Fraud                           O   710   ra; Lrhor    Stand.tds              o   861    HIA       395tr)                   O    490 Clblc,Sar    TV
3         l@ Srodhold.rs SuiE                        O   155 Molor V.Siclc                   O l7l Truth in Lendin8                                                                    O E62 Blet Lul'8(923)                         O t50 Sccuitic/Comlroditicy
al        l9O Othd Cont'&t                                  Prodrd Lirbiltty                 O 3EO OdE P<soi.l                           O   ?20   Lbo.A.luEgan nl                     C t63 D[{C/D[YW (405(8))
                                                     at 360 OfiB Pdiond                            PrcDnty Da g.                                                                       O I5,l SSID Titlc XVI                         O    t9O Othcr Srrurory Acdoni
O         I9J Conrtacr ProinIt Li.bility
                                                                                                                                                                                                                                     d
O l% Fmhis.                                                    ln.iury                       J     385 EoD.ny D3Dr{c                     O ,40 Rsilg3y LibG Acr                        O 855 RSI (405(s))                                 891 furicdtml Acts

                                                     O     ksdEl LjEy -
                                                         362                                             Ptld.ct   L*,r:*                O 751 Fely sd I,Ldic.l                                                                      E    E93    Elrvim.ml Ma-s
                                                           l'{dic.l I'Lbdi.€                                                                                                                                                         O    E9J    flt   d(m of    lrfmarion
                                        TY               .IVIL RIGINS                                                                    D   790 Odlcr Lrbor      Litigatior               FEDERALTAX SLITS
                                                     O 440 Oltlcr Ciril tu8h5                                                            d   791 E rployc.      Rair cd                O   870    Trx6     {U.S.   Ptri,*itr         O    E96    ArbiE ion
d         210 Lrt|it    Cqd.mrion
                                                                                                                                                                                                                                     O           A& nilrlri!. Procd'lr.
tr        220    FoElost      c                      O ,l4l Votirry                          al    463   -{in D.rair                               Itrcqrc Scqiry Act                                                                     E99

O         210 Rmt L.$. & Ejc€rti.                    O   442   Fmplolmal                     D     510   Motors     rc   vasl.                                                         d t7l lRs-rllid Prty                                      AclR.vi.P otArpctl of
                                                     d                                                                                                                                            25 USC     7()9                                AgdEy Dccisiotr
O         240 Tnts lo L.td                               443   Hotlein,
                                                               A..o.mod.lions        O             J30 G.n    rll                                                                                                                    O    950    CoinnuidElity of
O         245 Tdt Prcdlrt Liatnlty
.l        290 An orhs Red Pr.p.ty                    O 445     turEr. */Disbilili6 - O             535 D€ath      P.tdty                            IGR{TIO\
                                                                                                                                                   I}I}T
                                                                                                                                         O ,162 NnErli2lri6 Application
                                                     d   .{.{6 Ant ..      wiDis.bilitie - O       540 Mmdr'nus &          olh6          d 465 Oths ln nigaiot
                                                               olrE                          J     550 CiIil tugnts
                                                     O {4t Eiruc{io'                         al    555 Prisor Codition
                                                                                             O     560 Cilil Ddaine. -




V, ORIGIN rra*,, "t{ noae Bd ontv)
Xl OngrMI l:                                   Removed liom                      O3               fiom J 4 Reinstared or i
                                                                                            Remanded                                                                   5 Traisfercd          fram J               6 Multrdistrict                  J 8 MuhidisErct
   Proceeding                                  Slate   (ourt                                App€llatecoun Reopen€d                                                           Ano$er DisEict                         Lirigation -                       I rtisation -
                                                                                                                                                                                                                                                      nr.;r F,le
                                                           Clte the U         S Ciril Sarure under which you are fil ing Oo                         no,   ca.iuidi.,i'ndl       s,an   G
                                                              31                        9 21 U
VI.              CAUSE OF ACTION Briefdescflption
                                                               False Claims                  Controlled Substance Act
                                                           EI                                                       ACTION                                                                            CHECK YES only ifd€manded in complaint
 VII.             REQUESTED IN                                      CHECK IF THIS IS A CT-ASS                                                DEMANDS
                  COMPLAINT:                                        UNDER RULE 23. F.R.CY.P.                                                                                                          JtrRY        DEMAND: E Yes                                 ONo

 vtrr.              RELATED CASE(S)
                   IF ANY                                                                    JUDCE                                                                                          DOCK                   MBI]R.

    DATE                                                                                           SIG\ATURE OF ATTORI',IEY Of

    08/05/2019                                                                                    AUSA Anthon                      D. Scicchita o                                                           a:l


          RECEIPI:                                 ,{\IOL\T                                              APPLYI\G IFP                                                   JL                                           \!AG JLDCE
                             Case 2:19-cv-03589-PBT Document 1-1 Filed 08/07/19 Page 2 of 3
                                                                         UNITED STATES IIISTRICT COURT
                                                                  rOR TIIE EASTERN DISTRICT OF PENNSYLVANIA

                                                                                           DESIGNATION FORM
                    (to be used    A cousel      or   pro   se   platnttto indicote,fu        category ofthe cttse     for   the Wrpose   oJzssign   ena   lo   lc   oppropriac calendar)

Address      ofPlaintiff:                                        615 Chestnut Street, Suite '1250, Philadelphia,                                                     PA   19106

Address of Defendant
                                                                                                            Wyndmoor, PA

Place ofAccident, Incident or Transaction
                                                                                                                     Montgomery County, PA


RELATED CASE, IF ANYI

Case Number:
                                         N/A                                  Judge                                                              Date Terminated:

Civil   cases arc deemed rclated when yes is                atsuered to any ofthe following questions:

        Is this case related to prop€rty included in an earlier numbered suit pendiog or within one year
        previously terminated action in this coun?
                                                                                                                                                       Yes
                                                                                                                                                                I                r"I
2       Does lhis case involve the same issue of fact or grow out ofthe saEe transaclion as a pdor suit                                                Yes
                                                                                                                                                                tr                N"I
        pending or rnithin one year previously terminated action irl this court?

        Does this case involve the validity or infringement ofa patent already in suit or any earlier
        numbered case pending or within one year previously terminated action ofthis coun?
                                                                                                                                                       Yes
                                                                                                                                                                tr                N'I
{       Is this case a second or successive halreas corPus, social security appeal. or pro s€ civil rights
        case filed by the same hdividual?
                                                                                                                                                       Yes
                                                                                                                                                                tr                r"I
I ctrtis, that, to my knor,vledgs. the within case                   E il I g         is   trot   relaled to any case now pending or within one year previously terdinared action in
this court except as noted above.

DATE:
                                                                                           Atrornq,ar-la,* / Pro       Se   Plointit                                   Aloney l.D.   #   (if aqlicable)


CIYIL: (Phc. r'\] in onc clt.gor-a only,

A.            Fdlral Qt    stion   C,s6:                                                                         B.     Die.6ir! Jutitdit ion cas.s.

Er.           Indemnity Contract, Matine Contrac! and All Olher Contracts                                     tr
                                                                                                              tr
                                                                                                                        I      Insurance Contrad and Other Contracts
E2.           FELA                                                                                                     2       Airplane Personal Injury
Er.           Jones Ac1-Personal        lojury                                                                tr               Assaull Defamalion
84.           Antitrust
              Patent
                                                                                                              tr
                                                                                                              tr
                                                                                                                       4
                                                                                                                        5
                                                                                                                               Marine Personal Injury
                                                                                                                               Motor Vehicle Personal lnjury
Ei:
El7.
              l,abor-Managemerfi Relations
              Civil Rights
                                                                                                              tr
                                                                                                              tr
                                                                                                                       6
                                                                                                                        1
                                                                                                                               Other Personal lnjur, (Pr.dJe spect
                                                                                                                               Products Liability
                                                                                                                                                                            ,

El      8.    Habeas Corpus                                                                                   tr        8      Prcducts Liability - Asbestos
              Securities Ac(s) Cases                                                                          tr        9      All other Diversity Cases
E?;           Social Secudty Review Cases
                                                                                                                               (Please swcifJ)

Elr           All other Federal Questio[ Cases
              lPl€as.   pecrjtlj False Claims Acl. Controlled Substance Act


                                                                                     ARBIIRATION CERTIFICATION
                                                             (The   efed of $is certiicatpn is to rcnole the case tr'on eligibili"- fot arbi,ra.ion.)

 I.
             Anthony D. Scicchitano                                    . counsel   ofrecord or pro     se   plaintrff, do hereby ceniry



      tr      pursuant to lrcal Civil Rule 53.2, $ 3(c) (2), that to the best ofmy knowledge and belief. the damages recoverable in this civil action case
              exceed the sum o f $ 150.000.00 exclusive of inte.est and costs:


      a       Reliefother than moneury damages is sought.


             08i05/2019                                                                                      (                                                               208607
 DATE:
                                                                                                       'I^ar+ Pro Se
                                                                                                                 1           Plaintif                                  Alomet I.D.   i   (tfapplicable)

 NOTE: A Elal de novo \r1ll b€      a   trial by.jury only ifdEre       has                   ianc€ \\rth F.R C       P 38
                  Case 2:19-cv-03589-PBT Document 1-1 Filed 08/07/19 Page 3 of 3

                                   IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                            CASE MANAGEMENT TRACK DESIGNATION FORM

         TINITED STATES OF AMERICA
               Plaintiff,



         DR. ELIZABETHN. KUH,
               Defendant.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for plaintiff
shall complete a Case Management Track Designation Form in all civil cases at the time of filing the
complaint and serve a copy on all defendants. (See $ 1:03 ofthe plan set forth on the reverse side ofthis
form.) In the event that a defendant does not agree with the plaintiff regarding said designation, that
defendant shall, with its first appearance, submit to the clerk of court and serve on the plaintiff and all
other parties, a Case Management Track Designation Form specifing the track to which that defendant
believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus           -   Cases brought under 28 U.S.C. $ 2241 through $ 2255.                                ()

(b) Social Security         -   Cases requesting review          ofa decision ofthe   Secretary of Health
    and Human Services denying                 plaintiff Social Security Benefits.                                  ()

(c) Arbitration       -   Cases required to be desigrrated for arbitration under Local           Civil Rule 53.2.   (    )

(d) Asbestos   Cases involving claims for personal
                  -                                                   injury or property damage from
    exposure to asbestos.                                                                                           ()

(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)                                                                                              ()
(f1 Standard Management              -         S        do not   fall into any one of the other tracks.             (x)

 8t5/2019                                                                             Plaintiff United States of America
Date                                     v          cicchitano,Attomey-at-law Attorneyfor

 215.861.8380                                l .861 8                                 anthony.scicchi tano@usdoi.sov
Telephone                        F            ber                                       E-Mail Address
(Civ. 660) t0O2
